DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2020 and 04/27/2021 are  acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each protection device is configured" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line  7 "a temperature activated protection device” . Appropriate correction is required.
Claim 3 recites the limitation "each protection device " in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line  7 "a temperature activated protection device” . Appropriate correction is required.
Claim 5 recites the limitation "each protection device " in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line  7 "a temperature activated protection device” . Appropriate correction is required.
Claim 7 recites the limitation "each protection device " in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line  7 "a temperature activated protection device” . Appropriate correction is required.
Claim 7 recites the limitation "the semiconductor switching device " in line 10.  There is insufficient antecedent basis for this limitation in the claim. It should be written as “ a semiconductor switching device”.  Appropriate correction is required.
Claim 19 recites the limitation "the protection device" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose the limitation is considered as the same as in claim 19 line  6 "a temperature activated protection device” . Appropriate correction is required.
Claim 20 recites the limitation "the protection device" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose the limitation is considered as the same as in claim 20 line  6 "a temperature actuated protection device”  . Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halsey in view of Nam et al. (US 2007/0273328), hereinafter Nam.
As to claims 1, 19 and 20 Halsey discloses in figure 1 (see figure 1 below):-

    PNG
    media_image1.png
    454
    547
    media_image1.png
    Greyscale


         a plurality of series-connected battery modules [battery module (120), in figure 3] each of which 5comprises: one or more cells [cells (20); ¶0012]; 
            a circuit breaking component  [fuses 36 and 38; see ¶0016] connected in series with the one or more cells; and 
              a temperature activated protection device [element (50) and element (40); can be considered as protection device]  connected in parallel across the 10one or more cells and the circuit breaking component and comprising
             a thermally responsive component  [element 44 turns on and off based on battery cell temperature ; see ¶0031] sensitive to a temperature of the battery module, [temperature sensor element; noted that battery temperature is measured and transmitted to monitoring system (50)]  wherein each protection device is configured, responsive to a temperature sensed by its thermally responsive component exceeding a temperature threshold, to automatically create a short circuit across the one or more cells 15across which it is connected and to activate the circuit breaking component across which it is connected, thereby isolating its battery module from the other battery modules of the battery pack [noted that the temperature of the battery is measured and transmitted to the monitoring device (50) and the fuse is shorted to isolate the battery or the cell stacks ; see ¶0020; ¶000-0034].  
             Halsey does not disclose explicitly, a thermally responsive component  [sensitive to a temperature of the battery module, wherein each protection device is configured, responsive to a temperature sensed by its thermally responsive component exceeding a temperature threshold, to automatically create a short circuit across the one or more cells 15across which it is connected .

Nam discloses in figure 3, 
    PNG
    media_image2.png
    378
    422
    media_image2.png
    Greyscale

a thermally responsive component  [posisotrs (220a-220C] sensitive to a temperature of the battery module [noted that the posistors are connected in parallel with the battery and it expands and contracts based on battery temperature, when the battery temperature increases the posistors increase and applied voltage at the gate G to activate the transistor switch and blow the fuse element] , wherein each protection device is configured, responsive to a temperature sensed by its thermally responsive component exceeding a temperature threshold, to automatically create a short circuit across the one or more cells 15across which it is connected [see ¶0069 -0073; when the battery is overcharged the temperature of the posistor increases and the gate will  turn the transistor  on and current will be flowing through the resistor (243) to blow the fuse elements and interrupt the charging current flow].


         As to claim 2, Halsey discloses in figure 1, wherein the thermally responsive component [switch 44] 20has a first state and a second state  [noted that the  switch (44) has on and off states] and is configured, responsive to the temperature exceeding the temperature threshold, to automatically change from the first state to the second state and thereby cause the protection device to create the short circuit and activate the circuit breaking component. [see; ¶0031]
            As to claim 3, Halsey discloses in figures 1-5, 25wherein each protection device further comprises a semiconductor switching device [40]  having a normally non-conductive state and a conductive state, and wherein the thermally responsive component is configured, responsive to the temperature exceeding the temperature threshold, to automatically switch the semiconductor switching device from the non- 30conductive state to the conductive state to create the short circuit across the one or more cells and activate the circuit breaking component [see ¶0030].  
            As to claim 4,  Halsey does not disclose explicitly, wherein the thermally responsive component is connected to a gate terminal of the semiconductor switching device so that,222019P00744 JEG responsive to the temperature exceeding the temperature threshold, the thermally responsive component automatically switches the semiconductor switching device from the non-conductive state to the conductive state.  

    PNG
    media_image2.png
    378
    422
    media_image2.png
    Greyscale

 wherein the thermally responsive component  [220a-220c] ] connected to a gate terminal of the semiconductor switching device [connected to  gate terminal of transistor 231] so that,222019P00744 JEG responsive to the temperature exceeding the temperature threshold, the thermally responsive component automatically switches the semiconductor switching device from the non-conductive state to the conductive state [see ¶0069 -0073; when the battery is overcharged the temperature of the posistor increases and the gate connected and current flowed through the resistor (243) to blow the fuse elements and interrupt the charging current flow].
 It would have been obvious to a person  having ordinary skill in the art at the time the invention was made to use posistor elements in Halsey’s apparatus as taught by Nami in order to improve the stability and reliability of the battery pack , and also the number of circuit elements for protecting the battery pack is reduced. 


             As to claim 5, Halsey discloses in figures 1-5,5                         wherein each protection device further comprises a bypass current path [noted that the bypass circuit comprises the switching element ] connected in parallel across the one or more cells and the circuit breaking component so that current can bypass the cells and circuit breaking component of the module if the circuit breaking component is activate [see ¶0018].  
          As to claim 6, Halsey discloses in figures 1-5, wherein the bypass current path includes a diode [Zener diode across transistors (44 and 40) is disclosed ]  arranged so that the battery pack can discharge through the bypass path but cannot recharge through the bypass path [noted that the bypass or shunt switch (40) is used to bypass the cells not to charge; see also 0015].  
           As to claim 12, Haley discloses in figures 1-5, wherein the semiconductor switching device comprises a thyristor, a silicon controlled rectifier or a transistor [transistor switches are disclosed; see figure above].  
      As to claim 13, Halsey discloses in figure 1, wherein each of the thermally actuated protection devices is triggerable by a Battery Management System [stack monitor circuit (50) can be considered as Battery Management system; see ¶0018] .  
            As to claim 14, Halsey discloses in figures 1-5, wherein the thermally responsive component 20sensitive to the temperature of the battery module is a first thermally responsive component, wherein each of the temperature activated protection devices further comprises a second thermally responsive component sensitive to a temperature of a neighboring battery module [noted that each cell or stack has its own fuse and bypass thermal responsive element], and wherein each protection device is further configured, responsive to a temperature sensed by its second thermally 25responsive component exceeding a temperature threshold, to automatically 
          As to claim 15, Halsey discloses in figures 1-5,   wherein the neighbouring battery module is an immediately neighbouring  battery module [noted that the cells are stacked and formed battery modules and each battery modules are stacked or connected one after the other so the adjacent stacked cells can be considered as neighboring battery modules].  
      As to claim 16, Halsey discloses in figures 1-5, wherein the second thermally responsive component is connected in parallel across the first thermally responsive component [noted that the switch (44) is connected in parallel] .  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Halsey in view of Nami, and in view of JP2019508838,  hereinafter 838’
.         As to claim 7, Nami discloses in figure 3 (see below):-

    PNG
    media_image3.png
    378
    422
    media_image3.png
    Greyscale


             Neither Halsey nor Nami discloses the thermally responsive component being a thermally actuated switch.
      838’ discloses, a thermal actuated switch [see Abstract and Claim 1].
          It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use thermal actuated switch in Halsey’s apparatus as taught by 838’ in order to save energy by avoiding  energy dissipations.
         As to claim 8,  Halsey in combination with Nami and  838 discloses, wherein the second circuit branch further comprises, in series with the thermally actuated switch and the gate terminal of the semiconductor switching device, a resistor and/or a diode [diode is placed across the transistors in Halsey and Nami apparatus((].
      As to claim 9.
Claims  10-11 str are rejected under 35 U.S.C. 103 as being unpatentable over Halsey in view of Nami,  in view of 838’,  in view of  Takeyasu (US 5,172,045), hereinafter Takeyasu. 
       As to claim 10, Takeyasu discloses in figure 1,   a component for preventing false turn-on of the semiconductor switching device [noted that diode (9)  and the resistor (10) limited the current that turns on the transistor switch  so that fault tun on of the switch will be prevented; see also Col. 2,lines 40-67].
          It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use resistor and diode elements in Halsey’s apparatus as taught by Takeyasu in order to prevent fault current
          As to claim 11, Takeyasu discloses in figure 1,  wherein the first circuit branch further comprises, in series with the semiconductor switching device [switch 12] , a resistor [10]  for limiting a current flowing through the semiconductor switching device or a diode [diode 9; see also Col. 2, lines 40-67] .
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Halsey in view of Nami, and in view of Halsey et al. (US 2018/0358671).
         As to claims 17-18, Halsey discloses all of the claim limitations except, an aircraft propulsion system comprising the battery pack. 
            671’ discloses in figures 1- and 2,  an aircraft propulsion system comprising the battery pack [see ¶0016].
         It would  have been obvious in person having ordinary skill in the art at the time the invention was made to use battery pack of Haley with the aircraft system as taught by 671’ in order to store and provide electrical power throughout he aircraft or provide auxiliary power as may be required . 
As to Claim 20 the method merely recites the steps of using the elements of the device as disclosed above. Thus, the method steps will be met during the normal operation of the apparatus described above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
     Chang et al. (US 2008/012531) discloses in figures 1-3, a battery modules [batteries 10 and 20} comprises circuit breaking component [fuse elements 11 and 21] and also protection device [30]  
      Choi (US 2015/0263391) discloses in figures 2 and 3, battery pack (10) includes battery cell (130), charging and discharging elements (140) and (150)battery cell (130); and  the battery cells (130) are connected each other via the fuses (200). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859